EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randall B. Bateman (Attorney of Record) on 8 January 2021.

The claims have been amended as follows: 
-----------------------------------------
	20.  A firearm receiver having a rear end portion to which a butt stock may be attached, an upper portion for connection to an upper receiver and a lower portion for attachment to a pistol grip, the firearm receiver comprising:
	a trigger mechanism including:
	a trigger body pivotally mounted at a pivot point in the firearm, the trigger body including a first arm forming a trigger extending rearwardly from the pivot point, and a second arm extending upwardly from the pivot point and having a catch; [[and;]] 
a hammer pivotally disposed in the firearm, the hammer including a lip for selectively engaging the catch[[.]]; and;
wherein the first arm and the second arm of the trigger body are both disposed completely rearwardly of the pivot point.
21. (Canceled)

A firearm receiver having a rear end portion to which a butt stock may be attached, an upper portion for connection to an upper receiver and a lower portion for attachment to a pistol grip, the firearm receiver comprising:
	a trigger mechanism including:
	a trigger body pivotally mounted at a pivot point in the firearm, the trigger body including a first arm forming a trigger extending rearwardly from the pivot point, and a second arm extending upwardly from the pivot point and having a catch; 
a hammer pivotally disposed in the firearm, the hammer including a lip for selectively engaging the catch;
wherein the trigger body includes a third arm and further comprises a disconnector disposed on the third arm; and;
a safety structure formed in a lower portion of the third arm, and wherein the firearm further comprises a safety for engaging the safety structure to prevent pivoting of the trigger body.
26. A firearm receiver having a rear end portion to which a butt stock may be attached, an upper portion for connection to an upper receiver and a lower portion for attachment to a pistol grip, the firearm receiver comprising:
	a trigger mechanism including:
	a trigger body pivotally mounted at a pivot point in the firearm, the trigger body including a first arm forming a trigger extending rearwardly from the pivot point, and a second arm extending upwardly from the pivot point and having a catch; 
a hammer pivotally disposed in the firearm, the hammer including a lip for selectively engaging the catch; and;
further comprising a pistol grip and wherein the trigger extends to the rear of the pistol grip.
void and a hammer arm for engaging the hammer”
	Claim 33, line 5: “trigger arm extending downwardly adjacent to the pistol grip and into the void, a second arm extending”
-----------------------------------------
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s claimed invention is directed to a firearm trigger mechanism comprising a trigger body pivotally mounted at a pivot point 52 in a firearm, the trigger body having a first arm forming a trigger 48a that extends rearwardly from the pivot point and a second arm having a catch 48b extending upwardly and completely reward of the pivot point (see Applicant’s annotated Fig. 5 below), the trigger extending into a void 99” disposed in a pistol grip of the firearm (see Applicant’s annotated Fig. 9 below), the trigger body further comprising a third arm having a disconnector 54 and a safety structure 48c formed in a lower portion thereof, the disconnector engaging a safety 50 to prevent pivoting of the trigger body. The claimed trigger mechanism facilitating actuation by a user’s thumb ¶[0008].

    PNG
    media_image1.png
    442
    996
    media_image1.png
    Greyscale

11 extending rearwardly of a pivot point 13. Scaramucci is at least silent regarding a second arm having catch that is disposed rearward of the pivot point. Both elements 9 and 15 of Scaramucci which may be considered a second arm having a catch are disposed forward of pivot point 13. Scaramucci further discloses a safety 21 which engages the first arm forming the trigger 11 (not the third arm comprising a disconnector as claimed). Scaramucci is further silent regarding a pistol grip having a void therein, the trigger extending into the void. The known prior art fails to cure the deficiencies of Scaramucci.

    PNG
    media_image2.png
    414
    792
    media_image2.png
    Greyscale

	Furthermore, the examiner is in agreement with Applicant’s remarks filed 21 December 2020 with respect to the claims patentably distinguishing from the art of record presented in the previous Office action (see remarks, pages 7 and 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641